                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  BREANN KANIEWSKI,                       )
                                          )
               Plaintiff,
                                          )
                                              No. 18 C 2082
                                          )
          v.                              )
                                              Judge Virginia M. Kendall
                                          )
  ROUNDY’S ILLINOIS, LLC,                 )
               Defendant.                 )
                                          )
                                          )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Breann Kaniewski brought a one count Complaint against her former

employer, Defendant Roundy’s Illinois, LLC (d/b/a/ Mariano’s). Plaintiff, who was

employed as a pharmacy technician, alleges that Defendant violated Title VII of the

Civil Rights Act, as amended by the Pregnancy Discrimination Act, when one of its

store managers proposed reducing her work schedule in anticipation of her return

from pregnancy leave. Defendant now moves for summary judgment on the grounds

that Plaintiff never experienced an adverse employment action, among other reasons.

For the reasons stated below, Defendant’s Motion for Summary Judgment is granted.

                                  BACKGROUND

      Plaintiff was hired on December 12, 2015 to work as a full-time pharmacy

technician in the Shorewood, Illinois, Mariano’s store. (Dkt. 32, ¶ 4). When she began

her employment, Plaintiff read and acknowledged receipt of the Mariano’s Employee

Handbook which puts employees on notice that they are never guaranteed a certain

                                     Page 1 of 13
number of hours. (Id. at ¶¶ 18, 20). Pursuant to the operative collective bargaining

agreement, pharmacy technicians are paid on an hourly basis while pharmacists at

Mariano’s are salaried positions. (Id. at ¶ 7). The CBA further defines full-time

employees as those who work at least 35 hours per week. (Id. at ¶ 11). Full-time

pharmacy technicians are considered “Level 3” employees and receive a higher hourly

wage range than part-time, “Level 2” technicians. (Id. at ¶ 12). Plaintiff began her

employment at Mariano’s as a Level 3 technician, earning $14.85 an hour. (Id. at ¶

13).

       Three months after being hired, Plaintiff informed Defendant in March 2016

that she was pregnant. (Id. at ¶ 24). She eventually was granted a leave of absence

which lasted for approximately three months, including the time immediately before

and after she gave birth. (Id. at ¶¶ 25, 27-28). Plaintiff’s last day of work before her

pregnancy leave was September 2, 2016, and she was scheduled to return to work in

December 2016. (Id.).

       Prior to Plaintiff’s return to work, Ryan Tutko, the pharmacy manager,

scheduled a meeting with Plaintiff in early December 2016. (Id. at ¶¶ 33-35). The

purpose of this meeting was to discuss Plaintiff’s hours of availability upon her return

from pregnancy leave and to place her back on the store’s work schedule. (Id.).

During the meeting, Plaintiff told Tutko that she wanted to return to work on a full-

time basis but would require a modified work schedule to accommodate her childcare

needs. (Id. at ¶ 38). Tutko expressed that he did not have a problem with a modified

work schedule. (Id.). Because of this, Plaintiff was required to complete a new “Hours



                                      Page 2 of 13
of Availability” form, which again contained language advising employees that no

amount of hours is ever guaranteed. (Id. at ¶ 39). Plaintiff understood at the time of

this meeting that if she worked less than 35 hours per week, she would not be

considered a full-time employee and would likewise see a reduction in her hourly

wage. (Id. at ¶¶ 40-41, 45).

      Also, during the meeting between Plaintiff and Tutko, Tutko gave Plaintiff a

copy of his scheduling notes which suggested a schedule of 25 hours per week for

Plaintiff starting on December 19, 2016. (Id. at ¶ 42). December 19, 2016 was the

earliest possible day that Plaintiff could return to work as prescribed by CBA rules.

(Id. at ¶¶ 43-44). The People Services Manager—not Tutko—is solely responsible for

preparing the storewide schedule, with ultimate approval by the Store Director. (Id.

at ¶ 53, 55-56). While Tutko submits his scheduling notes to the People Services

Manager, these notes are often rejected and other schedules are implemented. (Id.

at ¶ 57). Specifically, Tutko’s proposed 25 hour schedule for Plaintiff could not have

been implemented because the scheduling software would not have permitted

Plaintiff to be scheduled for less than 35 hours per week. (Id. at ¶ 58). The only

individual within the Mariano’s entity with the authority to change Plaintiff’s status

from a full-time employee to a part-time employee was the Vice President of Human

Resources. (Id. at ¶ 66).

      Instead of returning to work as scheduled, Plaintiff resigned on December 17,

2016, via fax. (Id. at ¶¶ 27, 31). Plaintiff never worked under the part-time schedule




                                     Page 3 of 13
as proposed by Tutko in the December meeting, nor did she ever receive a reduction

in pay. (Id. at ¶¶ 68-70, 74).

                                 LEGAL STANDARD

      Summary judgment is proper when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with any affidavits, show that there

is no genuine issue of material fact and the movant is entitled to judgment as a matter

of law.” Sorensen v. WD-40 Co., 792 F.3d 712, 722 (7th Cir. 2015). In determining

whether a genuine issue of fact exists, the Court must take the evidence and draw all

reasonable inferences in favor of the party opposing the motion. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986); see also Bennington v. Caterpillar Inc., 275 F.3d

654, 658 (7th Cir. 2001). The party opposing summary judgment “must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“The mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson, 477 U.S. at 252. A failure to make a showing of just one

element of the prima facie case is fatal to a plaintiff at the summary judgment stage.

See Arizanovska v. Wal-Mart Stores, Inc., 682 F.3d 698, 702 (7th Cir. 2012). If

plaintiff satisfies the prima facie elements, the burden shifts to the defendant to

proffer a legitimate and nondiscriminatory reason for the allegedly discriminatory

action taken. Id. Then, if defendant offers a nondiscriminatory reason, the burden




                                       Page 4 of 13
returns to plaintiff to “produce[] evidence that the proffered reason was a pretext for

improper discrimination.” Id.

       The Court “limit[s] its analysis of the facts on summary judgment to evidence

that is properly identified and supported in the parties’ [Local Rule 56.1] statement.”

Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir. 2000).

Where a proposed statement of fact is supported by the record and not adequately

rebutted, the Court will accept that statement as true for purposes of summary

judgment. An adequate rebuttal requires a citation to specific support in the record;

an unsubstantiated denial is not adequate. See Anderson, 477 U.S. at 248; Drake v.

Minnesota Mining & Mfg. Co., 134 F.3d 878, 887 (7th Cir. 1998) (“Rule 56 demands

something more specific than the bald assertion of the general truth of a particular

matter, rather it requires affidavits that cite specific concrete facts establishing the

existence of the truth of the matter asserted.”) (internal quotations omitted).

                                    DISCUSSION

I. Pregnancy Discrimination Claim

       Plaintiff’s pregnancy discrimination claim fails as a matter of law almost as

soon as it begins as she fails to present sufficient evidence to make a prima facie

showing of employment discrimination.        Quite simply, Plaintiff did not suffer a

cognizable injury in the form of an adverse employment action—an undisputed fact

that is fatal to her claim.

       At the summary judgment stage Plaintiff must “present evidence that (1) she

is a member of a protected class, (2) she was meeting the [Defendant’s] legitimate



                                      Page 5 of 13
expectations, (3) she suffered an adverse employment action, and (4) similarly

situated employees outside of her protected class were treated more favorably.”

Fields v. Bd. of Educ. of City of Chicago, 928 F.3d 622, 625 (7th Cir. 2019). Here,

Defendant does not contest that Plaintiff has satisfied the first two elements of her

claim, but instead challenges the latter two prongs, focusing the bulk of its argument

on the adverse employment element. See Dkt. 23, pg. 3. For her part, Plaintiff

responds that she suffered an adverse employment action by way of being

constructively discharged when Tutko “slashed [her] pay down to minimum wage; cut

her hours from full-time to less than 20 hours per week (i.e., to part-time status); and

indicated that there was no guarantee that she would be scheduled for any hours at

all.” Dkt. 32, ¶ 67.

      An employee’s constructive discharge can satisfy the adverse employment

element and has been recognized in two forms. “The first occurs when a plaintiff

resigns due to discriminatory working conditions even more egregious than that

required for a hostile work environment claim. … The second occurs when an

employer acts in a manner that would make clear to a reasonable employee that she

will be immediately fired if she does not resign.” Fields, 928 F.3d at 625 (internal

citations and quotations omitted). The first type of constructive discharge “require[s]

a plaintiff to show working conditions even more egregious than that required for a

hostile work environment claim because employees are generally expected to remain

employed while seeking redress … thereby allowing an employer to address a

situation before it causes the employee to quit.” Chapin v. Fort-Rohr Motors, Inc.,



                                      Page 6 of 13
621 F.3d 673, 679 (7th Cir. 2010). One such method of establishing constructive

discharge under this avenue is when there is a personal threat to plaintiff’s safety.

Id. The second form of constructive discharge requires “the plaintiff to show that his

working conditions had become intolerable.” Id. Importantly, “a working condition

does not become intolerable or unbearable merely because a ‘prospect of discharge

lurks in the background.’” Id. (quoting Cigan v. Chippewa Falls Sch. Dist., 338 F.3d

331, 333 (7th Cir. 2004)).

      Addressing each theory in turn, Plaintiff first fails to establish constructive

discharge under a theory of discriminatory working conditions. Plaintiff asserts that

Tutko, her manager, was responsible for creating a discriminatory work

environment. Specifically, she alleges that Tutko would not allow her to sit while she

was at work, told her that “working with kids would not work out,” and told her that

she would have to pump breast milk during her two fifteen minute breaks. See Dkt.

34, pgs. 4-7. Even when taking these allegations as true for purposes of this Motion,

the isolated actions and pregnancy-related remarks fall far short of the demanding

threshold necessary to establish constructive discharge.        Notably absent from

Plaintiff’s allegations are any threats of violence or harm to her personally. Though

personal threats are not necessary, some sort of similarly egregious discriminatory

actions or remarks, are required to meet the constructive discharge standard under

this theory. See Fields, 928 F.3d at 625 (“She has no evidence that she was subjected

to a threat of violence or other conditions that are more severe than those required to

establish a hostile work environment.”). Taken in the aggregate, Plaintiff’s sporadic



                                     Page 7 of 13
allegations would even fail to meet the lower threshold of a hostile work environment.

Whittaker v. N. Illinois Univ., 424 F.3d 640, 648-49 (7th Cir. 2005) (“Because, as we

have already found, [plaintiff] has failed to show work conditions so egregious as to

meet the stringent hostile work environment standard, she certainly cannot reach

the even higher threshold required to show a constructive discharge.”). While the

purported comments from Tutko are no doubt inappropriate they do not come close

to being “objectively intolerable” especially when considered in light of other

discrimination cases where plaintiffs failed to establish a hostile work environment.

Fields, 928 F.3d at 625; see also Fischer v. Avanade, Inc., 519 F.3d 393, 410-11 (7th

Cir. 2008) (finding no constructive discharge where plaintiff was told that she had to

relocate or transfer); Overly v. KeyBank Nat. Ass’n, 662 F.3d 856, 862 (7th Cir. 2011)

(“While both inappropriate and condescending, Bielecki referring to Overly as ‘cutie’

5 to 10 times over the course of two months is not sufficiently severe or pervasive to

create a hostile work environment by itself…”); Scruggs v. Garst Seed Co., 587 F.3d

832, 841 (7th Cir. 2009) (sporadic comments that plaintiff was “made for the back

seat of a car” and looked like a “dyke” were not physically threatening and did not

rise to the level of an objectively hostile work environment).          Accordingly, no

reasonable factfinder could conclude that Plaintiff was constructively discharged by

way of discriminatory working conditions.           Plaintiff’s allegations fall short of

establishing a hostile work environment, much less the heightened standard which

is reserved for particularly egregious conduct.




                                     Page 8 of 13
      Plaintiff next suggests that she was constructively discharged due to the threat

of her imminent termination. To establish a claim of constructive discharge by way

of imminent termination, plaintiff bears the burden of showing that it is all but

certain she will be fired from her position. See Fischer, 519 F.3d at 409 (“In other

words, constructive discharge also occurs where, based on an employers actions, the

handwriting [was] on the wall and the axe was about to fall.”) (internal quotations

omitted). Plaintiff contends that she suffered an adverse employment action when

she was told she would receive a cut in her hours and pay. This argument highlights

the fundamentally fatal flaw underlying the entirety of Plaintiff’s Complaint and

theory of the case—that she was not constructively discharged because she

voluntarily resigned from her position as a pharmacy technician.

      Here, it is undisputed that Plaintiff voluntarily resigned from her position on

December 17, 2016, before she ever worked a reduced schedule or             received a

reduction in pay. Dkt. 32, ¶¶ 68-70, 74. A careful read of Plaintiff’s arguments, all

phrased in the future tense, confirms that she proceeds on a theory of future adverse

employment actions. See e.g., Dkt. 34, pg. 8 (“…told her that she might not work any

more hours at all…”) (emphasis added). Tutko’s “threat” of reducing her scheduled

hours and pay did not send the objectively clear message that Plaintiff’s termination

was inevitable. Part-time status, while perhaps not preferable to Plaintiff, is far from

termination. See e.g., Hamer v. Neighborhood Hous. Servs. of Chicago, 2015 WL

5439362, at *12 (N.D. Ill. Sept. 10, 2015), aff’d, 897 F.3d 835 (7th Cir. 2018) (“While

the Court recognizes that accepting the administrative position was not preferable to



                                      Page 9 of 13
Plaintiff because of the reduction in pay and the increased travel expenses, her

situation does not rise to the level of being intolerable.”). However, even if it could be

said that a reduction in hours is tantamount to termination, the threat of future harm

simply cannot amount to an adverse employment action. Lewis v. Wilkie, 909 F.3d

858, 870 (7th Cir. 2018) (holding that an “unfulfilled threat of discipline” and “threat

of future discipline” which “result[] in no injury or harm greater than stress and

worry” do not constitute an adverse employment action); Rohler v. Rolls-Royce Corp.,

523 F.App’x 418, 421 (7th Cir. 2013) (“The threat of termination … was unfulfilled,

and an empty threat is not a materially adverse employment action.”); Poullard v.

McDonald, 829 F.3d 844, 856-57 (7th Cir. 2016) (holding that a threat of future harm,

without actual economic harm is not an adverse employment action). Plaintiff’s

concession that she did not ever work a reduced schedule or receive a lower wage

ultimately sinks her claim. Because plaintiffs are normally required to stay employed

so that a resolution can be reached within the confines of the employer’s resolution

process, a hypothetical adverse action that is never actually realized is not considered

an adverse employment action. Nagle v. Vill. of Calumet Park, 554 F.3d 1106, 1120-

21 (7th Cir. 2009) (“Nagle did not suffer any hardship connected with the suspension

because he never actually served it.”). Plaintiff complains of a reduction in her hours

and pay, yet never once worked a week under the reduced hours structure or received

a single paycheck at a lower hourly wage. (Dkt. 32, ¶¶ 68-70, 74). Additionally, the

governing collective bargaining agreement would not have allowed Plaintiff to return




                                      Page 10 of 13
to work until December 19, 2016—notably after she submitted her resignation letter.

(Id. at ¶ 43-44).

       Plaintiff’s attempt to litigate anticipated consequences is impermissible. See

Cigan, 388 F.3d at 333-34 (“The only way to know how matters will turn out is to let

the process run its course. Litigation to determine what would have happened … is

a poor substitute for the actual results…”) (emphasis in original). Even when given

the most generous interpretation, Plaintiff simply cannot plead around the fact that

she voluntarily resigned from her position before any of the alleged adverse actions

were implemented. The mere prospect of a reduction in hours or pay is not an adverse

action. See e.g., Golden v. World Sec. Agency, Inc., 884 F.Supp.2d 675, 693-94 (N.D.

Ill. 2012) (finding that summary judgment is appropriate, consistent with Whittaker,

where plaintiff quit before experiencing a reduction in hours). Therefore, in the

absence of an adverse employment action, Plaintiff’s pregnancy discrimination claim

must fail as a matter of law. There is no triable issue of fact and summary judgment

is granted in favor of Defendant.

II. Pregnancy Retaliation Claim

       While Plaintiff’s Complaint facially alleges just one count of pregnancy

discrimination, the language of the Complaint also speaks to a claim of retaliation.

See Dkt. 1. While this certainly presents a different theory of the case, the applicable

standard is much the same.       “To survive summary judgment [plaintiff] need[s]

evidence that would permit a reasonable factfinder to conclude that her engagement

in protected activity caused a materially adverse employment action.” Fields, 928



                                     Page 11 of 13
F.3d at 626. Not unlike establishing a claim of discrimination, the fact that Plaintiff

must demonstrate she suffered an adverse action is inescapable. Accordingly, the

reasoning outlined above is equally applicable here, whereas in Fields, Plaintiff

“cannot establish that she suffered an adverse employment action … let alone one

taken with the intent to retaliate.”     Id.   Once again, potential and prospective

employment actions cannot permit a reasonable factfinder to conclude that Plaintiff

was retaliated against. Id; see also Madlock v. WEC Energy Group, Inc., 885 F.3d

465, 472 (7th Cir. 2018); Poullard, 829 F.3d at 846 (“While we do not doubt that the

possibility of discipline can be stressful, we have previously held that this kind of

threat is not enough to support a claim for retaliation.”); Chapin, 621 F.3d at 679.

      Plaintiff’s failure to establish the adverse action prong in her retaliation claim,

as with her discrimination claim, makes summary judgment the appropriate vehicle

to dispose of the case. See Arizanovska, 682 F.3d at 702. The undisputed material

facts make it abundantly clear that Plaintiff voluntarily resigned from her position

and as a direct result of her decision, she never suffered an adverse employment

action.

                                   CONCLUSION

      For the reasons stated within, Defendant’s Motion for Summary Judgment

(Dkt. 22) is granted and Plaintiff’s case is dismissed. Plaintiff’s discrimination and

retaliation claims fail as a matter of law because she voluntarily resigned from her

position and never suffered an adverse employment action. Additionally, Defendant’s




                                     Page 12 of 13
Motion to Strike certain portions of Plaintiff’s Local Rule 56.1 Response is dismissed

as moot.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: August 5, 2019




                                    Page 13 of 13
